DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed December 07, 2020 is acknowledged. Claims 14-15 and 17-20 have been cancelled.  Claim 16 has been amended. Claim 16 is pending.
Action on merits of elected Species, claim 16 follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to neither a “process” (method of operating a device), nor a “machine”, e.g., A MTJ, which comprises ..., but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is draft so as to set forth the statutory classes of invention in the alternative only. Id. At 1551.
Claim 16 recite the limitations “when the write current is inputted along the horizontal direction where the second non-magnetic layer is located from left to right, the MTJ transforms from an anti-parallel state to a parallel state, the magnetization direction of the free layer is parallel to the magnetization direction of the reference layer, a low-resistance state is formed, a binary digit "0" is written into the MTJ; and when the write current is inputted along the horizontal direction where the second non-magnetic laver is located from right to left, the MTJ transforms from the parallel state to the anti-parallel state, the magnetization direction of the free laver is anti-parallel to the magnetization direction of the reference layer, a high-resistance state is formed, a binary digit "1" is written into the MTJ, thereby achieve data writing; 
a read current is inputted along the vertical direction of the MTJ, for achieving data read-out; 
the magnetization direction of every ferromagnetic layer, a direction of the write current and a direction of the read current are perpendicular to each other;” direct to method of  operating (read and write) the device; and
The limitations: “a magnetic tunnel junction (MTJ), which comprises a first non-magnetic laver, a first ferromagnetic laver, a tunneling barrier laver, a second ferromagnetic laver and a second non-magnetic laver from top to bottom in sequence, …” direct to a device.  
Thus, the claims direct to overlapping two different statutory classes of invention. 
Applicant did not response to the previous rejection issued September 08, 2020. 
Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
It has been established that: 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. In Ex parte Lyell, 17 USPQ2d, 1548 (BPAI. 1990), a claim directed to an automatic transmission work-stand and the method steps of using it was held to be ambiguous and properly rejected under 35 U.S.C. 112, second paragraph.   

Since Claim 16 recites both the memory device and method of operating a device, read and write binary digits, into the device, as described above, therefore, claims 16, 18 and 20 are indefinite.   
Applicant did not response to the previous rejection issued September 08, 2020. 
Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SATOH et al. (US. Pub. No. 2019/0288031) and NAIK et al. (US. Pub. No. 2018/0130943).
As best understood by Examiner, SATOH teaches a magnetic tunnel junction (MTJ) as claimed, which comprises a first non-magnetic laver, a first ferromagnetic laver (202), a tunneling barrier laver (204), a second ferromagnetic laver (200) and a second non-magnetic laver from top to bottom in sequence, wherein: 
the first non-magnetic laver is configured to protect the first ferromagnetic layer from being oxidized; 
the first ferromagnetic layer (202) is a reference layer with a fixed magnetization direction; 
the tunneling barrier layer (204) is configured to generate a tunneling current; 
the second ferromagnetic layer (200) is a free layer with a reversible magnetization direction which is reversed with a spin orbit torque by inputting a write current along a horizontal direction where the second non-magnetic layer is located: 
is configured to optimize a growth process of the second ferromagnetic layer; 
in such manner when the write current is inputted along the horizontal direction where the second non-magnetic layer is located from left to right, the MTJ transforms from an anti-parallel state to a parallel state, the magnetization direction of the free layer is parallel to the magnetization direction of the reference layer, a low-resistance state is formed, a binary digit "0" is written into the MTJ; and when the write current is inputted along the horizontal direction where the second non-magnetic laver is located from right to left, the MTJ transforms from the parallel state to the anti-parallel state, the magnetization direction of the free laver is anti-parallel to the magnetization direction of the reference layer, a high- resistance state is formed, a binary digit "1" is written into the MTJ, thereby achieve data writing; 
and a read current is inputted along the vertical direction of the MTJ, for achieving data read-out; 
the magnetization direction of every ferromagnetic layer, a direction of the write current and a direction of the read current are perpendicular to each other; 
the first non-magnetic layer comprises a first iridium layer (104) and a first tungsten layer (194) from top to bottom in sequence, wherein the first iridium layer (104) is a top electrode, and the first tungsten layer (194) is a capping layer for protecting the first ferromagnetic layer from being oxidized; 
the second non-magnetic layer comprises a second tungsten layer (192) and a second iridium layer (106) from top to bottom in sequence, wherein the second tungsten layer (192) is a seed layer for optimizing the growth process of the second ferromagnetic layer (200), and the second iridium layer (106) is a bottom electrode;


The limitations “ … is configured to protect the first ferromagnetic layer from being oxidized”; “… is configured to generate a tunneling current”; “… which is reversed with a spin orbit torque by inputting a write current along a horizontal direction where the second non-magnetic layer is located”; “… is configured to optimize a growth process of the second ferromagnetic layer”; “… for protecting the first ferromagnetic layer from being oxidized”; and “… wherein the second tungsten layer is a seed layer for optimizing the growth process of the second ferromagnetic layer” are the functions or inherent characteristics of the element preceded it. 
Therefore, the first non-magnetic laver; the tunneling barrier layer; the second ferromagnetic layer; the second non-magnetic layer; the capping layer; and the seed layer of SATOH are fully capable of the functions and/or having the characteristics of, as claimed.    

in such manner when  …, thereby achieve data writing, the same ways.

Thus, SATOH is shown to teach all the features of the claim with the exception of explicitly disclosing the thicknesses of the iridium layer, the tungsten layer and the ferromagnetic layer.
However, NAIK teaches a MTJ including a first non-magnetic laver (306/305), a first ferromagnetic laver (304), a tunneling barrier laver (303), a second ferromagnetic laver (302) and a second non-magnetic layer (401/301) from top to bottom in sequence, wherein:
the first non-magnetic layer (306/305) comprises a first layer (306) and a cap layer (305) from top to bottom in sequence, wherein the first layer (306) is a top electrode, and the cap layer (305) for protecting the first ferromagnetic layer from being oxidized; 
the second non-magnetic layer (401/301) comprises a seed layer (401) and a second layer (301) from top to bottom in sequence, wherein the seed layer (401) for optimizing the growth process of the second ferromagnetic layer (302), and the second layer (301) is a bottom electrode, 
every electrode layer (306, 301) with a thickness within claimed range of 0.2 to 100 nm; every cap/seed layer (305, 401) with a thickness in a range of 0.2 to 10 nm; every ferromagnetic layer (304, 302) with a thickness within claimed range of 0.2 to 10 nm, is made from a ferromagnetic material. (See FIGs. 3a-b, 4a).


It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

Response to Arguments
Applicant's arguments filed December 07, 2020 have been fully considered but they are not persuasive.
The rejections under 35 U.S.C. 101 and 112(b)
Applicant fails to provide any compelling argument to overcome the rejection. 

The rejections under 35 U.S.C. 103
Applicant argues: 


However, Applicant fails to particularly point out any missing features in the combination of the references. 
Moreover, what is the “unexpected result as claimed in the current amended claim 16” ?
 
Note that, there are only two references, SATOH and NAIK, cited in the Office Action. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829